DETAILED ACTION
Restriction Requirement
The application discloses the following embodiments:
Embodiment 1 – FIGS. 1.1-1.8
Embodiment 2 – FIGS. 2.1-2.8
Embodiment 2 – FIGS. 3.1-3.5
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Plainer, 155 USPQ 222 (Comm'r Pat. 1967).
Patentably distinct designs are created by the different appearances of the embodiments or different appearances of the embodiments due to scope.
The embodiments vary as to the form of the structure on the top of the canister.  
The embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
1)  A reply to this requirement must include an election of an embodiment for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143. Any reply that does not include election of a single embodiment will be held nonresponsive.
2)  Applicant must cancel any drawing figures and the corresponding descriptions, which are directed to nonelected embodiments. 
3)  Applicant originally filed drawings on March 2, 2020. On September 18, 2020, applicant filed the same drawings with labels but without the requisite words “Replacement Sheet” at the top. See 37 CFR 1.121 (d). Even if applicant elects the first 
4)  Remove all references to non-elected embodiments in the specification by cancelling the figure descriptions of the non-elected embodiment. 
5)  The first statement in the special description located after the figure descriptions and before the views states that: “Figures 1.1-3.5 described in the legends …” should be cancelled because only one of the embodiments will be elected and it is understood that the figures depict what is claimed apart from any broken line material. 
The second sentence of the special description states that “shading in the figures shows contour …” it goes on to state that contours or shading are not claimed. The shading and contours reveal the three-dimensional form of the article. It is not necessary to include this statement and it is potentially misleading. Consider cancelling the paragraph.   
6)  Should applicant traverse this requirement on the grounds that the embodiments are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the embodiments to be obvious variations of one another.
Conclusion
Any reply to this Office action must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a practitioner. See 37 CFR 1.33 (b). 
Notes on Correspondence 
Examiners are not approved by the USPTO to initiate international calls. Applicant may contact examiner via email at karen.acker1@uspto.gov to arrange a time to discuss the content of this action. Applicant is advised that no content specific to the application should be included in the email with the exception of the application registration number. 

Power of Attorney
A power of attorney (POA), filed with the USPTO in the specific application is required whether or not attorney has POA authority in foreign IP office. Examiner may not discuss the merits or specifics of a case without a proper POA on file. https://www.uspto.gov/web/forms/sb0080.pdf
Responses to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex parte Quayle, Notice of Allowance, or Notices of Abandonment consider that the USPTO transacts business in writing. Applicants may submit replies to Office actions in the following manner: 
1)  Online via the USPTO’s Electronic Filing System-Web (EFS-Web) (Registered eFilers only). See:
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
2)  By mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450
For additional information: https://www.uspto.gov/patents-maintaining-patent/reponding-office-actions 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN S ACKER/Primary Examiner, Art Unit 2918